Appeal by defendant from a judgment of the County Court, Westchester County, rendered September 8, 1977, convicting him of attempted murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment *736modified, on the law, by reversing the conviction of criminal possession of a weapon in the second degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. As the District Attorney candidly concedes, People v Grier (37 NY2d 847) requires the reversal and dismissal of the inclusory concurrent count. Martuscello, J. P., Shapiro, Cohalan and Margett, JJ., concur.